


110 HR 1230 IH: Puerto Rico Self-Determination Act of

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1230
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Ms. Velázquez (for
			 herself, Mr. Gutierrez,
			 Mr. Wicker,
			 Mr. Duncan,
			 Mr. Rangel,
			 Mr. Conyers,
			 Mr. Oberstar,
			 Mrs. Christensen,
			 Mr. Bishop of Georgia,
			 Mr. Costello,
			 Mr. Sires,
			 Mr. Udall of New Mexico,
			 Mr. Honda,
			 Ms. Jackson-Lee of Texas,
			 Mr. Fattah,
			 Mr. Meeks of New York,
			 Mr. DeFazio,
			 Mr. Faleomavaega, and
			 Ms. Solis) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To recognize the right of the People of Puerto Rico to
		  call a Constitutional Convention through which the people would exercise their
		  natural right to self-determination, and to establish a mechanism for
		  congressional consideration of such decision.
	
	
		1.Short titleThis Act may be cited as the
			 Puerto Rico Self-Determination Act of
			 2007.
		2.DefinitionsFor the purposes of this Act:
			(1)CommonwealthThe
			 term Commonwealth means the Commonwealth of Puerto Rico.
			(2)Self-determination
			 optionThe term Self-Determination Option means an
			 option agreed to by a Constitutional Convention in the Commonwealth for a new
			 or modified Commonwealth status, Statehood, or Independence. A
			 Self-Determination Option must be based on the sovereignty of the People of
			 Puerto Rico and not subject to the plenary powers of the territorial clause of
			 the Constitution of the United States.
			(3)Self-determination
			 proposalThe term Self-Determination Proposal means
			 a Self Determination Option approved by the People of Puerto Rico in a
			 referendum held pursuant to section 4(b).
			(4)People of puerto
			 ricoThe term People of Puerto Rico means residents
			 in the Commonwealth of Puerto Rico and non-resident Puerto Ricans.
			(5)Non-resident
			 puerto ricansThe term non-resident Puerto Ricans
			 refers to individuals who are not legal residents of the Commonwealth of Puerto
			 Rico and who are either born in Puerto Rico or have one parent born in Puerto
			 Rico.
			(6)Constitutional
			 conventionThe term Constitutional Convention means
			 a Convention of delegates elected by the People of Puerto Rico and convened
			 pursuant to legislation approved by the Commonwealth of Puerto Rico.
			3.Constitutional
			 conventionCongress recognizes
			 the inherent authority of the People of Puerto Rico to call a Constitutional
			 Convention, constituted by a number of delegates to be determined in accordance
			 to legislation approved by the Commonwealth of Puerto Rico, for the purpose of
			 proposing to the People of Puerto Rico a Self-Determination Option, which if
			 approved by the People of Puerto Rico in a referendum would be presented to
			 Congress by the Constitutional Convention as a Self-Determination
			 Proposal.
		4.Self-determination
			 option and proposal
			(a)Consideration of
			 self-determination proposal
				(1)Approval of
			 proposalIf the People of Puerto Rico approve the
			 Self-Determination Proposal in a referendum, a joint resolution of Congress
			 shall be enacted approving the terms of the Self-Determination Proposal,
			 including provisions necessary to implement the Self-Determination Proposal. If
			 Congress approves the Self-Determination Proposal with any changes or
			 amendments, it shall be submitted in a referendum vote to the People of Puerto
			 Rico for approval before it shall be effective.
				(2)Rejection of
			 proposalIf a Self-Determination Proposal is rejected by Congress
			 or is rejected by the People of Puerto Rico in a referendum held pursuant to
			 paragraph (1), the Constitutional Convention may reconvene for the purpose of
			 deliberating to adopt another Self-Determination Option to propose to the
			 People of Puerto Rico and Congress.
				5.Convention in
			 continuous sessionA
			 Constitutional Convention held pursuant to this Act may remain in session until
			 a Self-Determination Proposal is enacted by Federal law.
		
